Title: From Thomas Jefferson to John Minor, 7 November 1807
From: Jefferson, Thomas
To: Minor, John


                        
                            Dear Sir
                            
                            Washington Nov. 7. 07.
                        
                        Having occasion to apply again to mrs Dangerfield on the subject of having her negroes the ensuing year, &
                            not knowing whether mr L. W. Dangerfield is habitually the agent for her & miss Sarah Dangerfield, or whether he may
                            not be absent, I take the liberty of availing myself of your indulgence by putting the letter to her under your cover, in
                            the hope you will be so good as to forward it.
                        We are yet uninformed what is to be the issue of the disagreement with England. we are all pacifically
                            inclined if they will permit us to be at peace on bearable terms. I fear their object will be to procrastinate, & merge
                            their last outrage in a general treaty, which, come when it will, will be a bad one. on other subjects, we have not been
                            together long enough to say what are the views of the legislature. probably some amendment of the constitution as to the
                            removal of judges will be agreed to, tho’ I think not by appointing them for years as has been proposed in the Senate. I
                            salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    